Citation Nr: 1541423	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-08 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cold injury residuals, to include peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1950 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at an August 2015 Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran's December 2009 claim was for bilateral foot frostbite.  As will be discussed further below, evidence of record includes a diagnosis of peripheral neuropathy that has been related to in-service cold exposure.  As such, the Board has recharacterized the issue on appeal more broadly, as noted above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Subsequent to the April 2015 Supplemental Statement of the Case, additional documents were associated with the Veteran's claims file.  As the Veteran's claim is being granted, there is no prejudice to the Veteran for the Board to consider such documents in the first instance.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has cold injury residuals, to include peripheral neuropathy, that are related to his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for cold injury residuals, to include peripheral neuropathy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

I.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical, or in certain circumstances, lay evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

II.  Cold Injury Residuals

Initially, with respect to a current disability, the Veteran has been diagnosed with peripheral neuropathy.  See September 2010 VA Medical Letter from Dr. S.K. (stating physical examination "consistent with" the Veteran's reported history of bilateral lower extremity neuropathic pain); July 2014 Medical Letter from Dr. J.K. (referencing the Veteran as having peripheral neuropathy).  As will be discussed further below, the evidence is at least in equipoise as to whether the Veteran's peripheral neuropathy is related to his active service and in-service exposure to snow and cold weather.  As such, there is evidence of a current disability of cold injury residuals, to include peripheral neuropathy.

With respect to an in-service event, the Veteran has reported that while in-service in Japan, he was exposed to snow and cold weather.  For example, on the March 2012 VA Form 9, the Veteran referenced being in Japan in-service for "combat training" and stated that "[i]t snowed [and] got very cold.  We were cold all the time."  At the August 2015 Board hearing, the Veteran stated that he was exposed to cold weather while stationed in Sapporo, Japan and that he "had to sleep in pup tents" and that he did not "remember having the proper clothing."  See August 2015 Board Hearing Transcript, Pages 3-4.  On his March 2012 VA Form 9, the Veteran referenced that while in-service in Japan, his feet "burned on the bottoms."  The Veteran's service treatment records (STRs) contained a record that appeared to be dated August 1951 that referenced the Veteran as being in Japan "since March [19]51" and referenced the Veteran as being hospitalized in Sapporo, Japan for unrelated injuries.  In addition, an August 2005 buddy statement from W.V. referenced him and the Veteran working together in-service and stated that "[w]hile we were in Japan we spent most of our time out in the field in training."  Upon review, the Board finds that the Veteran was exposed to snow and cold weather in-service while in Japan and that he experienced symptoms related to his feet.  While the Veteran's STRs do not contain records noting such exposure or symptoms, the Veteran has reported that while stationed in Japan, he was exposed to snow and cold weather and that he experienced burning on the bottom of his feet.  The Veteran is competent to state that he was exposed to snow and cold weather and that he experienced burning on the bottom of his feet.  The Veteran's STRs indicated that the Veteran was stationed in Japan in March 1951, and further referenced Sapporo, Japan, and a buddy statement of record supports the Veteran's statement regarding training while in Japan.  Further, it is reasonable to accept that if the Veteran was training outdoors in the vicinity of Sapporo, Japan in March, he plausibly could have been exposed to snow and cold weather.  As a result, the Board finds the Veteran's testimony regarding being exposed to snow and cold weather and that he experienced burning on the bottom of his feet while in-serve in Japan to be credible.  As the Veteran's statements are found to be competent and credible, there is evidence of an in-service event.

As discussed above, the Veteran has a current diagnosis of cold injury residuals, to include peripheral neuropathy, and the Board has found the Veteran's testimony regarding being exposed to snow and cold weather and that he experienced burning on the bottom of his feet while in-serve in Japan to be competent and credible evidence of an in-service event.  The crucial remaining question is whether there is a nexus between the current disability and that in-service event.  

Of record is a March 2015 VA opinion that contained a negative opinion as to the issue of direct service connection.  The opinion's rationale referenced that the Veteran was in Japan from June to July 1951 and that "[t]here is no possibility of cold injuries in the months [the Veteran] was overseas."  As noted above, the Veteran's STRs indicated that he was in Japan in March 1951.  The March 2012 Statement of the Case also stated that the Veteran was "stationed in Japan from March 1951 to July 1951."  In addition, as discussed, the Board has found the Veteran competent and credible to testify that he was exposed to snow and cold weather while in-service in Japan.  As such, the negative March 2015 VA opinion is based on an inaccurate factual premise that the Veteran was not exposed to snow and cold weather while in-service and is therefore of no probative value.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

In addition, some evidence of record indicated that the Veteran's peripheral neuropathy was attributable to his nonservice-connected diabetes mellitus.  For example, a June 2015 private medical record from Dr. S.C. referenced the Veteran's peripheral neuropathy as "[m]ost likely this is related to his" diabetes mellitus.  Some VA treatment records included similar references, such as an October 2011 VA neurology treatment note that referenced that the Veteran's lower extremity weakness was "most likely due to diabetic polyneuropathy" and a May 2011 VA neurosurgery note that contained an impression of "severe diabetic neuropathy."  Other VA treatment records, however, indicated that the Veteran's peripheral neuropathy was attributable to both his diabetes mellitus and to in-service events.  For example, a February 2012 VA treatment note referenced that the Veteran complained of "ongoing neuropathic pain in feet, from diabetes and cold injury from Korean War," a November 2011 VA treatment note referenced the Veteran as having "severely limiting Peripheral Neuropathy (due to [diabetes mellitus] and Frost-Bite Injuries to feet from Korea)," and a June 2010 VA podiatry treatment note included an assessment of "Neuropathy (diabetic/frostbite)."

Also of record are two positive opinions that attributed the Veteran's peripheral neuropathy to in-serve events.  An opinion dated September 2010 from Dr. S.K. (a VA physician) stated that the Veteran was last examined in August 2010 and that "he reported that he experiences chronic bilateral lower extremity neuropathic pain.  He relates this condition to severe cold exposure and frostbite injuries that he reports occurred to him while he was stationed overseas in the military."  The opinion further stated that "[p]hysical examination was consistent with this history."  The opinion additionally stated that "[i]n my professional opinion, it is as likely as not that [the Veteran] suffers from cold injury residuals related to cold exposure and frostbite injuries that he reports he experienced during his military service."  An opinion dated July 2014 from Dr. J.K. stated that "I have reviewed the patient's history and examined him thoroughly.  He has a history of extreme cold exposure that I believe has contributed to a progressive peripheral neuropathy.  He sustained this injury during his time of military service."  

Upon review of the evidence of record, some evidence indicated that the Veteran's peripheral neuropathy was attributable to his nonservice-connected diabetes mellitus, other evidence of record indicated that the Veteran's peripheral neuropathy was attributable to both his diabetes and to in-service events and still additional evidence of record (the two positive opinions discussed above) attributed the Veteran's peripheral neuropathy specifically to in-service events.  The Board finds that the evidence is at least in equipoise as to whether there is a nexus between the Veteran's current diagnosis of cold injury residuals, to include peripheral neuropathy, and the Veteran's in-service exposure to snow and cold weather and burning on the bottom of his feet.  As such, the final element of direct service connection, a nexus, is established.

In sum, for the reasons discussed above, the evidence is at least in equipoise as to whether the Veteran has cold injury residuals, to include peripheral neuropathy, that are related to his active service.  As such, the criteria for entitlement to service connection for cold injury residuals, to include peripheral neuropathy, have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
   
       
ORDER

Entitlement to service connection for cold injury residuals, to include peripheral neuropathy, is granted. 




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


